United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 March 14, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 06-10598
                           Summary Calendar



UNITED STATES OF AMERICA

                      Plaintiff - Appellee

     v.

JOHNNY MOJICA
                      Defendant - Appellant

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:98-CR-353-3
                       --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Johnny Mojica appeals the sentence imposed following his

resentencing for his jury trial conviction for possession with

intent to distribute an amount of more than five kilograms of

cocaine.   Mojica was resentenced to a term of imprisonment of 151

months, to be followed by a five-year term of supervised release.

     Mojica argues that the district court violated his rights

recognized in United States v. Booker, 543 U.S. 220 (2005), by

determining the drug quantity attributable to him by a



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-10598
                                -2-

preponderance of the evidence.   He contends the jury should have

made this determination by proof beyond a reasonable doubt.

He argues that the district court’s consideration of drug

quantity rendered his sentence unreasonable under 18 U.S.C.

§ 3553.

     The Government has filed a motion to dismiss or summarily

affirm the appeal or, alternatively, for an extension of time to

file its brief.

     Mojica’s arguments are without merit.   By rendering the

Sentencing Guidelines advisory only, Booker eliminated the Sixth

Amendment concerns that prohibited a sentencing judge from

finding all facts relevant to sentencing.    United States v.

Mares, 402 F.3d 511, 519 (5th Cir.), cert. denied, 126 S. Ct. 43

(2005).   Post-Booker, “[t]he sentencing judge is entitled to find

by a preponderance of the evidence all the facts relevant to the

determination of a Guideline sentencing range and all facts

relevant to the determination of a non-Guidelines sentence.”

Id.; United States v. Johnson, 445 F.3d 793, 798 (5th Cir.),

cert. denied, 126 S. Ct. 2884 (2006).

     Further, Mojica cannot complain about the district court’s

determination of drug quantity because he did not raise that

issue in his first appeal, and, thus, its consideration is barred

by the law of the case doctrine.   United States v. Marmolejo, 139

F.3d 528, 531 (5th Cir. 1998); United States v. Matthews, 312

F.3d 652, 657 (5th Cir. 2002).
                            No. 06-10598
                                 -3-

     Mojica has not shown that his sentence is unreasonable.

     The motion of the Government for summary affirmance is

GRANTED, its request for dismissal or an extension of time to

file its brief is DENIED.

     AFFIRMED.